DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 30 APRIL 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,891,205 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S COMMENT
On 30 APRIL 2021, the Applicant has filed a terminal disclaimer which has been entered and approved.  The approval of the terminal disclaimer overcomes any pending rejections mentioned in the previous Office Action. 
NOTICE OF ALLOWABILITY
The following is an examiner’s statement of reasons for allowance: 
An apparatus for water chemistry testing include language directed towards at least one drain opening positioned below said mouth opening and discrete of said mouth opening, said at least one drain opening provided for adjusting the volume of liquid within said mixing chamber by allowing liquid to drain out of said mixing chamber until a desired volume of liquid for testing is reached within said mixing chamber is not found or suggested in the prior art of record.  The closest prior art is to TOWER in view of HALL, however, each of the cited prior arts do not teach the recited drain to be positioned below said mouth opening and to be used for adjusting the volume of liquid within said mixing chamber by allowing liquid to drain out. 
The claim language in Claims 10 and 22 requiring the mixing chamber configured for or enabling the rolling of liquid contained therein to roll from one side to an opposite due to the  
Applicant has also filed new Claims 20-22.  Claims 21 and 22 depend from allowable Claim 10.  Claim 22 includes claim language similarly found in allowable Claim 10.  
Claims 7-22 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797